



Exhibit 10.13














Lear Corporation


Salaried Retirement Restoration Program






































Effective Date
December 29, 2017





--------------------------------------------------------------------------------







Lear Corporation Salaried Retirement Restoration Program


    
Article I
Establishment and Purpose    1


Article II
Definitions    1


Article III
Eligibility and Participation    7


Article IV
Deferrals    7


Article V
Company Contributions    11


Article VI
Payments from Accounts    12


Article VII
Valuation of Account Balances; Investments    15


Article VIII
Administration    16


Article IX
Amendment and Termination    18


Article X
Informal Funding    18


Article XI
Claims    19


Article XII
General Provisions    27    Page 22 of 22


Article I
Establishment and Purpose
Lear Corporation (the “Company”) hereby amends and restates the Lear Corporation
Salaried Retirement Restoration Program (the “Program”), effective December 29,
2017 (the “Effective Date”). This amendment and restatement applies to any
Compensation Deferral Agreement submitted after the Effective Date and which are
applicable to Compensation earned and deferred on or after January 1, 2018.
Notwithstanding anything herein to the contrary, this Program, as amended and
restated as of the Effective Date, shall not





--------------------------------------------------------------------------------





apply with respect to any PSP Excess Accounts, which shall continue to be
governed by the terms of the Program, as amended and restated effective January
1, 2013.


The purpose of the Program is to attract and retain key employees of the
Employer by providing them with an opportunity to defer receipt of a portion of
their annual base salary (“Salary”) and/or annual cash incentive compensation
that may be earned pursuant to the Lear Corporation Annual Incentive Plan or any
successor plan (“Bonus”). The Program is not intended to meet the qualification
requirements of Code Section 401(a), but is intended to meet the requirements of
Code Section 409A, and shall be operated and interpreted consistent with that
intent.


The Program constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Program shall have the status of
general unsecured creditors of the Participating Employer. Each Participating
Employer shall be solely responsible for payment of the benefits attributable to
services performed for it. The Program is unfunded for Federal tax purposes and
is intended to be an unfunded arrangement for Eligible Employees who are part of
a select group of management or highly compensated employees of the Employer
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Any
amounts set aside to defray the liabilities assumed by the Participating
Employer will remain the general assets of the Participating Employer and shall
remain subject to the claims of the Participating Employer's creditors until
such amounts are distributed to the Participants.


Article II
Definitions
2.1
Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Program. The Committee may maintain an Account
to record the total obligation to a Participant and component Accounts to
reflect amounts payable at different times and in different forms. Unless the
Committee provides otherwise for one (1) or more Participants, a Participant
shall have a Retirement Account and may establish up to five (5) additional Flex
Accounts. Reference to an Account means any such Account established by the
Committee, as the context requires. Accounts are intended to constitute unfunded
obligations within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA.



2.2
Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.



2.3
Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Sections 414(b) or (c).



2.4
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant in accordance with Article XII hereof to receive payments to which
a Beneficiary is entitled in accordance with provisions of the Program.



2.5
Business Day. Business Day means each day on which the New York Stock Exchange
is open for business.



2.6
Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XI of this Program.



2.7
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.



2.8
Code Section 409A. Code Section 409A means Section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.






--------------------------------------------------------------------------------







2.9
Committee. Committee means the Lear Corporation Employee Benefits Committee.



2.10
Company. Company means Lear Corporation and any successor thereto.



2.11
Company Contribution. Company Contribution means a credit by a Participating
Employer to a Participant’s Account(s) in accordance with the provisions of
Article V of the Program. Unless the context clearly indicates otherwise, a
reference to Company Contribution shall include Earnings attributable to such
contributions.



2.12
Compensation. Compensation means a Participant’s Salary or Bonus that may be
deferred under Section 4.2 of this Program, excluding any compensation that has
been previously deferred under this Program or any other arrangement subject to
Code Section 409A and excluding any compensation that is not U.S. source income.



2.13
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies: (i)
the amount of each component of Compensation that the Participant has elected to
defer to the Program in accordance with the provisions of Article IV, and (ii)
the Payment Schedule applicable to one (1) or more Accounts.



2.14
Deferral. Deferral means a credit to a Participant’s Account(s) that records
that portion of the Participant’s Compensation that the Participant has elected
to defer to the Program in accordance with the provisions of Article IV. Unless
the context of the Program clearly indicates otherwise, a reference to Deferrals
includes Earnings attributable to such Deferrals.



2.15
Disability. Disability means a Participant is eligible to receive long-term
disability benefits under the applicable long-term disability plan of the
Company.



2.16
Earnings. Earnings means an adjustment to the value of an Account in accordance
with Article VII.



2.17
Eligible Employee. Eligible Employee means an Employee who receives U.S. source
income, who is a member of a select group of management or highly compensated
employees and who meets one or more of the following eligibility conditions: (i)
the Employee has an annual base salary that meets or exceeds five-sixths (5/6)
of the limit established under Code Section 401(a)(17) (determined based on his
or her annual base salary as of the November 1 of the year preceding the
applicable Plan Year; provided, that the compensation of a newly-hired Employee
shall be determined, with respect to the calendar year in which such employee is
hired, by annualizing such Employee’s salary as of his or her commencement of
employment); (ii) the Employee has a title that is at or above that of a Vice
President of the Company; or (iii) the Employee met the following two (2)
conditions with respect to the year preceding the applicable Plan Year: (1)
satisfied the eligibility conditions set forth in this Section 2.17 and (2)
earned compensation that meets or exceeds the limit established under Code
Section 401(a)(17) (for this purpose, it will be assumed that such Employee
continues to earn the same base salary from the date of determination through
the end of the year preceding the applicable Plan Year). An Employee becomes an
Eligible Employee on the date set forth in Section 3.1.



2.18
Employee. Employee means a common-law employee of an Employer.



2.19
Employer. Employer means the Company and each Affiliate.



2.20
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.






--------------------------------------------------------------------------------







2.21
Flex Account. Flex Account means a Specified Date Account or a Separation
Account established by the Committee in accordance with a Participant’s
Compensation Deferral Agreement. Unless otherwise specified by the Committee, no
more than five (5) Flex Accounts shall be maintained for a Participant at any
time.



2.22
Participant. Participant means an individual who has an Account Balance greater
than zero.



2.23
Participating Employer. Participating Employer means each Employer that has
adopted the Program with the consent of the Company. Each Participating Employer
shall be identified on Schedule A attached hereto.



2.24
Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Program will commence and the form in which payment of such
Account will be made.



2.25
Plan Year. Plan Year means January 1 through December 31.



2.26
Program. Program means the “Lear Corporation Salaried Retirement Restoration
Program” as documented herein and as may be amended from time to time hereafter.
However, to the extent permitted or required under Code Section 409A, the term
Program may in the appropriate context also mean a portion of the Program that
is treated as a single plan under Treas. Reg. Section 1.409A-1(c), or the
Program or portion of the Program and any other nonqualified deferred
compensation plan or portion thereof that is treated as a single plan under such
section.



2.27
Retirement Account. Retirement Account means an Account established by the
Committee to record Company Contributions and any Deferrals allocated to such
Account under a Participant’s Compensation Deferral Agreement and which are
payable upon a Participant’s Separation from Service.



2.28
Savings Program. Savings Program means the Lear Corporation Salaried Retirement
Program.



2.29
Separation Account. Separation Account means a Flex Account established by the
Committee to record amounts payable to a Participant upon Separation from
Service as specified in the Participant’s Compensation Deferral Agreement.



2.30
Separation from Service. Separation from Service, Separated from Service and
similar terms mean the termination of a Participant’s continuous employment or
service with a Participating Employer, which shall be interpreted in a manner
consistent with a “separation from service” as defined for purposes of Code
Section 409A and Treas. Reg. Section 1.409A-1(h).



2.31
Specified Date Account. Specified Date Account means a Flex Account established
by the Committee to record the amounts payable in a future year as specified in
the Participant’s Compensation Deferral Agreement.



2.32
Substantial Risk of Forfeiture. Substantial Risk of Forfeiture has the meaning
specified in Treas. Reg. Section 1.409A-1(d).



2.33
Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code Section 152, without regard to Sections 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the






--------------------------------------------------------------------------------





need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The types of events which may qualify as
an Unforeseeable Emergency may be limited by the Committee.


2.34
Valuation Date. Valuation Date means each Business Day.



Article III
Eligibility and Participation
3.1
Eligibility and Participation. An Employee is eligible to participate in the
Program on the same date on which he or she is initially eligible to participate
in the Savings Program. Eligibility under this Program is not conditioned on a
Participant making or not making a deferral election under the Savings Program.



Eligible Employees become Participants upon the first to occur of:


(a)
submission of a Compensation Deferral Agreement in accordance with Article IV
and the subsequent crediting of Deferrals to his or her Account; or



(b)    upon the initial crediting of Company Contributions to his or her
Account.


To receive Company Contributions under Section 5.2, an otherwise Eligible
Employee must have Compensation that meets or exceeds the limit established by
the Internal Revenue Service under Code Section 401(a)(17) in the year in which
the Company Contribution is made.


3.2
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subject to the terms of the Program, for
as long as such Participant remains an Eligible Employee. A Participant who is
no longer an Eligible Employee but has not Separated from Service will not be
allowed to submit future Compensation Deferral Agreements but may otherwise
exercise all of the rights of a Participant under the Program with respect to
his or her Account(s). On and after a Separation from Service, a Participant
shall remain a Participant as long as his or her Account Balance is greater than
zero (0). All Participants, regardless of employment status, will continue to be
credited with Earnings and may continue to make allocation elections as provided
in Section 7.4. An individual shall cease being a Participant in the Program
when his Account has been reduced to zero (0).



3.3
Rehires. An Eligible Employee who Separates from Service and who subsequently
resumes performing services for the Employer in the same calendar year
(regardless of eligibility) will have his or her Compensation Deferral Agreement
for such year, if any, reinstated, but his or her eligibility to participate in
the Program in years subsequent to the year of rehire shall be governed by the
provisions of Section 3.1.



Article IV
Deferrals


4.2    Deferral Elections, Generally.


(a)
A Participant may make an initial election to defer Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Committee and in the manner specified by the Committee, but in any event, in
accordance






--------------------------------------------------------------------------------





with Section 4.2. Unless an earlier date is specified in the Compensation
Deferral Agreement, deferral elections with respect to a Compensation source
(i.e., Salary or Bonus) become irrevocable on the latest date applicable to such
Compensation source under Section 4.2.


(b)
A Compensation Deferral Agreement that is not timely filed with respect to the
service period in which an item of Compensation is earned, or that is submitted
by a Participant who Separates from Service prior to the latest date such
agreement would become irrevocable under Code Section 409A, shall be considered
null and void and shall not take effect with respect to such item of
Compensation. Notwithstanding anything in this Program or any Compensation
Deferral Agreement to the contrary, the Committee may modify or revoke any
Compensation Deferral Agreement prior to the date the election becomes
irrevocable under the rules of Section 4.2.



(c)
The Committee may permit different deferral amounts for each component of
Compensation and may establish a minimum or maximum deferral amount for each
such component. Unless otherwise specified by the Committee in the Compensation
Deferral Agreement, a Participant may defer up to seventy-five percent (75%) of
his or her Salary and up to ninety percent (90%) of his or her Bonus earned
during a Plan Year.



(d)
Deferrals of Compensation shall be calculated with respect to the gross cash
Compensation payable to the Participant prior to any deductions or withholdings,
but shall be reduced by the Committee as necessary so as not to exceed
one-hundred percent (100%) of the Compensation of the Participant remaining
after deduction of all required income and employment taxes, required employee
benefit deductions, and other deductions required by law. Changes to payroll
withholdings that affect the amount of Compensation being deferred to the
Program shall be allowed only to the extent permissible under Code Section 409A.



(e)
The Participant shall specify on his or her Compensation Deferral Agreement the
amount of Deferrals and whether to allocate Deferrals to the Retirement Account
or to one (1) or more Flex Accounts. If no designation is made, Deferrals shall
be allocated to the Retirement Account.



4.2    Timing Requirements for Compensation Deferral Agreements.


(a)
Initial Eligibility. The Committee may permit an Employee who meets the criteria
of an Eligible Employee on his or her date of hire (other than the entry date
requirement under Section 3.1) to defer Compensation upon initial eligibility.
The Compensation Deferral Agreement must be filed within thirty (30) days of
attaining Eligible Employee status and becomes irrevocable not later than the
thirtieth (30th) day.



A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned after the date that the Compensation Deferral Agreement
becomes irrevocable.


(a)
Prior Year Election. Except as otherwise provided in this Section 4.2, the
Committee may permit an Eligible Employee to defer Compensation by filing a
Compensation Deferral Agreement no later than December 31 of the year prior to
the year in which the Compensation to be deferred is earned. A Compensation
Deferral Agreement filed under this paragraph shall become irrevocable with
respect to such Compensation not later than the December 31 filing deadline.








--------------------------------------------------------------------------------





(b)
Short-Term Deferrals. The Committee may permit Compensation that meets the
definition of a “short-term deferral” described in Treas. Reg. Section
1.409A-1(b)(4) to be deferred in accordance with the rules of Section 6.9,
applied as if the date the Substantial Risk of Forfeiture lapses is the date
payments were originally scheduled to commence. A Compensation Deferral
Agreement submitted in accordance with this paragraph becomes irrevocable not
later than the latest date it could be submitted under Section 6.9.



4.3
Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to the Retirement Account or to one (1) or more Flex Accounts. The
Committee may, in its discretion, establish in a written communication during
enrollment a minimum deferral period for the establishment of a Specified Date
Account (for example, the third Plan Year following the year Compensation is
first allocated to such Accounts.). In the event a Participant’s Compensation
Deferral Agreement allocates Compensation to a Specified Date Account that does
not satisfy the minimum deferral period established by the Committee (if any),
the Compensation Deferral Agreement shall be deemed to establish a new Specified
Date Account commencing payment in the earliest Plan Year that satisfies the
minimum deferral requirement. If such Account cannot be established (for
example, if the Participant has exhausted his or her allotment of Flex Accounts)
the Committee will allocate such Deferrals to the Specified Date Account with a
commencement date next following the minimum deferral period and if no such
Account is available, to the Retirement Account.



4.4
Deductions from Pay. The Committee has the authority to determine the payroll
practices under which any component of Compensation subject to a Compensation
Deferral Agreement will be deducted from a Participant’s Compensation.



4.5
Vesting. Participant Deferrals of Compensation shall be one-hundred percent
(100%) vested at all times.



4.6
Cancellation of Deferrals. The Committee may cancel a Participant’s Deferrals:
(i) for the balance of the Plan Year in which an Unforeseeable Emergency occurs,
(ii) if the Participant receives a hardship distribution under the Savings
Program, through the end of the Plan Year containing the last day on which
deferrals must be suspended in accordance with regulations issued under Code
Section 401(k), and (iii) during periods in which the Participant incurs a
Disability, provided cancellation occurs no later than by the end of the taxable
year of the Participant or the fifteenth (15th) day of the third (3rd) month
following the date the Participant incurs the Disability.



Article V
Company Contributions
5.1
Matching Contributions. Each Participating Employer may credit a Participant’s
Retirement Account with a matching Company Contribution. The amount of matching
Company Contribution is the excess, if any, of (A) the amount of company
matching contributions (including both basic matching contributions and
discretionary matching contributions) that would have been made on behalf of the
Participant had the Participant’s Deferrals been contributed to the Savings
Program (without regard to any refunds of participant contributions required
under the Code, or the effects of Code Sections 401(a)(17), 402(g) or 415), over
(B) the company matching contributions (including both basic matching
contributions and discretionary matching contributions) that would have been
made to the Participant’s account under the Savings Program on the basis of an
assumed six percent (6%) deferral election under the Savings Program.








--------------------------------------------------------------------------------





Matching Company Contributions are credited at the same time that company
matching contributions are contributed to Savings Program accounts. It is not
necessary for a Participant to receive a matching contribution under the Savings
Program as a condition to receiving a matching Company Contribution under this
Program. For the avoidance of doubt, a Participant may receive a Company
Contribution with respect to the Participant’s Bonus only to the extent that the
Participant elects to defer the Bonus.




5.2
Non-Elective Contributions.    Each Participating Employer may credit a
Participant’s Retirement Account with the excess, if any, of (A) the amount of
non-elective Savings Program contributions that would have been made on behalf
of the Participant, but without regard to the compensation and contribution
limits under the Savings Program, over (B) actual non-elective contributions
made to the Participant’s account under the Savings Program.



5.3
Discretionary Company Contributions. A Participating Employer may, from time to
time in its sole and absolute discretion, credit discretionary Company
Contributions to any Participant’s Retirement Account in any amount determined
by the Participating Employer.



Discretionary Company Contributions are credited at the sole discretion of the
Participating Employer and the fact that a discretionary Company Contribution is
credited in one year shall not obligate the Participating Employer to continue
to make such Company Contributions in subsequent years.


5.4
Vesting. Company Contributions described in Sections 5.1 and 5.2 vest after
three (3) years of vesting service (as determined under the Savings Program),
measured from a Participant’s commencement of employment with the Company.



Company Contributions described in Section 5.3 vest according the schedule
specified by the Participating Employer on or before the time the contributions
are made.


All Accounts become one-hundred percent (100%) vested, if while employed by an
Employer, a Participant dies, incurs a Disability or the Participant attains age
65.


Article VI
Payments from Accounts


6.1
General Rules. A Participant’s Retirement Account and any Separation Accounts
become payable upon the first to occur of the payment events applicable to each
such Account under Sections 6.3 through 6.5. A Participant’s Specified Date
Accounts become payable upon the first to occur of the payment events applicable
to each such Account under Sections 6.2 through 6.5.



Payment events and Payment Schedules elected by the Participant shall be set
forth in a valid Compensation Deferral Agreement that establishes the Account to
which such elections apply in accordance with Article IV or in a valid
modification election applicable to such Account as described in Section 6.9.


Payment amounts are based on Account Balances as of the latest practicable
Valuation Date preceding the date that the actual payment is made.


6.2
Specified Date Accounts.



(a)
Commencement. Payment is made or begins in the calendar year designated by the
Participant, not later than December 31 of the designated year.








--------------------------------------------------------------------------------





(b)
Form of Payment. Payment will be made in a lump sum, unless the Participant
elected to receive annual installments up to five (5) years.



6.3
Separation from Service. Upon a Participant’s Separation from Service other than
death, a Participant’s Retirement Account, Separation Accounts and Specified
Date Accounts (regardless of whether payments have commenced) will be payable in
accordance with this Section 6.3.



(a)
Payment Commencement. Unless the Participant designates a later year, payment of
the Retirement Account and Separation Accounts commences in the calendar year
next following the Participant’s Separation from Service, not later than
December 31 of such year. Notwithstanding the foregoing, in no event will
payment to a Participant who is a “specified employee” as defined in Code
Section 409A(a)(2)(B) commence earlier than six (6) months following his or her
Separation from Service.



(b)
Form of Payment-Retirement and Separation Accounts. The Retirement Account and
each Separation Account will pay in a single lump sum unless the Participant
elected, for each such Account, to receive annual installments up to ten (10)
years.

(c)



(d)
Form of Payment-Specified Date Accounts. Payment is made in a lump sum only in
the calendar year next following the Participant’s Separation from Service, not
later than December 31 of such year. The Payment Schedule under this Section
6.3(c) may not be modified under Section 6.9.



6.4
Death. Notwithstanding anything to the contrary in this Article VI, upon the
death of the Participant (regardless of whether such Participant is an Employee
at the time of death), all remaining vested Account Balances shall be paid to
his or her Beneficiary in a single lump sum in the calendar year following the
year of the Participant’s death but no later than December 31 of such year.



(a)
Designation of Beneficiary in General. The Participant shall designate a
Beneficiary in the manner and on such terms and conditions as the Committee may
prescribe. No such designation shall become effective unless filed with the
Committee during the Participant’s lifetime. Any designation shall remain in
effect until a new designation is filed with the Committee; provided, however,
that in the event a Participant designates his or her spouse as a Beneficiary,
such designation shall be automatically revoked upon the dissolution of the
marriage unless, following such dissolution, the Participant submits a new
designation naming the former spouse as a Beneficiary. A Participant may from
time to time change his or her designated Beneficiary without the consent of a
previously-designated Beneficiary by filing a new designation with the
Committee.

(b)
No Beneficiary. If a designated Beneficiary does not survive the Participant
amounts payable under the Program upon the death of the Participant shall be
paid to the Participant’s spouse, or if there is no surviving spouse, then to
the duly appointed and currently acting personal representative of the
Participant’s estate. If there is no valid Beneficiary designated under the
Program, the Participant’s Beneficiary shall be such Participant’s beneficiary
under the Savings Program.

6.5
Unforeseeable Emergency. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Committee to receive payment of
all or any portion of his or her vested Accounts. If the emergency need cannot
be relieved by cessation of Deferrals to the Program, the Committee may approve
an emergency payment therefrom not to exceed the amount reasonably






--------------------------------------------------------------------------------





necessary to satisfy the need, taking into account the additional compensation
that is available to the Participant as the result of cancellation of deferrals
to the Program, including amounts necessary to pay any taxes or penalties that
the Participant reasonably anticipates will result from the payment. The amount
of the emergency payment shall be subtracted first from the Account with the
longest Payment Schedule, then the Account with the next longest Payment
Schedule, continuing in this manner until the full amount of the distribution is
made. Emergency payments shall be paid in a single lump sum within the ninety
(90)-day period following the date the payment is approved by the Committee.


6.6
Administrative Cash-Out of Small Balances. Notwithstanding anything to the
contrary in this Article VI, the Committee may at any time and without regard to
whether a payment event has occurred, direct in writing an immediate lump sum
payment of the Participant’s Accounts if the balance of such Accounts, combined
with any other amounts required to be treated as deferred under a single plan
pursuant to Code Section 409A, does not exceed the applicable dollar amount
under Code Section 402(g)(1)(B), provided any other such aggregated amounts are
also distributed in a lump sum at the same time. Such lump sum payment shall
automatically be made if the balance of such Accounts does not exceed the
applicable dollar amount under Code Section 402(g)(1)(B) at the time the
Participant Separates from Service.



6.7
Acceleration of or Delay in Payments. Notwithstanding anything to the contrary
in this Article VI, the Committee, in its sole and absolute discretion, may
elect to accelerate the time or form of payment of an Account, provided such
acceleration is permitted under Treas. Reg. Section 1.409A-3(j)(4). The
Committee may also, in its sole and absolute discretion, delay the time for
payment of an Account, to the extent permitted under Treas. Reg. Section
1.409A-2(b)(7).



6.8
Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, payments will be made beginning as of the payment
commencement date for such installments and shall continue to be made in each
subsequent payment period until the number of installment payments specified in
the Payment Schedule has been paid. The amount of each installment payment shall
be determined by dividing (a) by (b), where (a) equals the Account Balance as of
the last Valuation Date immediately preceding the date of payment and (b) equals
the remaining number of installment payments. For purposes of Section 6.9,
installment payments will be treated as a single form of payment. If an Account
is payable in installments, the Account will continue to be credited with
Earnings in accordance with Article VII hereof until the Account is completely
distributed.



6.9
Modifications to Payment Schedules. A Participant may modify the Payment
Schedule elected by him or her with respect to an Account, consistent with the
permissible Payment Schedules available under the Program for the applicable
payment event, provided such modification complies with the requirements of this
Section 6.9.



(a)
Time of Election. The modification election must be submitted to the Committee
not less than twelve (12) months prior to the date payments would have commenced
under the Payment Schedule in effect prior to modification (the “Prior
Election”).



(b)
Date of Payment under Modified Payment Schedule. The date payments are to
commence under the modified Payment Schedule must be no earlier than five (5)
years after the date payment would have commenced under the Prior Election.
Under no circumstances may a modification election result in an acceleration of
payments in violation of Code Section 409A. If the Participant modifies only the
form, and not the commencement date for payment,






--------------------------------------------------------------------------------





payments shall commence on the fifth (5th) anniversary of the date payment would
have commenced under the Prior Election.


(c)
Irrevocability; Effective Date. A modification election is irrevocable when
filed and becomes effective twelve (12) months after the filing date.



(f)
Effect on Accounts. An election to modify a Payment Schedule is specific to the
Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules or payment events of any other Accounts.



Article VII
Valuation of Account Balances; Investments
7.1
Valuation. Deferrals shall be credited to appropriate Accounts on the date such
Compensation would have been paid to the Participant absent the Compensation
Deferral Agreement. Company contributions shall be credited to the Retirement
Account at the times determined by the Committee. Valuation of Accounts shall be
performed under procedures approved by the Committee.



7.2
Earnings Credit. Each Account will be credited with Earnings on each Business
Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VII (“investment allocation”).



7.3
Investment Options. Investment options will be determined by the Committee. The
Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Program menu from time to time, provided that any
such additions or removals of investment options shall not be effective with
respect to any period prior to the effective date of such change.



7.4
Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.



A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of one percent (1%). The
Participant’s investment allocation will become effective on the same Business
Day or, in the case of investment allocations received after a time specified by
the Committee, the next Business Day.


A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Program and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.


7.5
Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, as determined by the Committee.








--------------------------------------------------------------------------------





7.6
Valuations Final After 180 Days. The Participant shall have one-hundred and
eighty (180) days following the Valuation Date on which the Participant failed
to receive the full amount of Earnings and to file a claim under Article XI for
the correction of such error.





Article VIII
Administration
8.1
Administration. This Program shall be administered by the Committee which shall
have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Program and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Program and
its terms, as may arise in connection with the Program. Claims for benefits
shall be filed with the Committee and resolved in accordance with the claims
procedures in Article XI.



8.2
Withholding. The Participating Employer shall have the right to withhold from
any payment due under the Program (or with respect to any amounts credited to
the Program) any taxes required by law to be withheld in respect of such payment
(or credit). Withholdings with respect to amounts credited to the Program shall
be deducted from Compensation that has not been deferred to the Program.



8.3
Indemnification. The Participating Employers shall indemnify and hold harmless
each employee, officer, director, agent or organization, to whom or to which are
delegated duties, responsibilities, and authority under the Program or otherwise
with respect to administration of the Program, including, without limitation,
the Committee, its delegatees and its agents, against all claims, liabilities,
fines and penalties, and all expenses reasonably incurred by or imposed upon him
or it (including but not limited to reasonable attorney fees) which arise as a
result of his or its actions or failure to act in connection with the operation
and administration of the Program to the extent lawfully allowable and to the
extent that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Participating Employer.
Notwithstanding the foregoing, the Participating Employer shall not indemnify
any person or organization if his or its actions or failure to act are due to
gross negligence or willful misconduct or for any such amount incurred through
any settlement or compromise of any action unless the Participating Employer
consents in writing to such settlement or compromise.



8.4
Delegation of Authority. In the administration of this Program, the Committee
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with legal counsel who
shall be legal counsel to the Company.



8.5
Binding Decisions or Actions. The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and application of the Program and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Program.



Article IX
Amendment and Termination
9.1
Amendment and Termination. The Company may at any time and from time to time
amend the Program or may terminate the Program as provided in this Article IX.
Each Participating Employer may also terminate its participation in the Program.








--------------------------------------------------------------------------------





9.2
Amendments. The Company, by action taken by the Compensation Committee of its
Board of Directors, may amend the Program at any time and for any reason,
provided that any such amendment shall not reduce the vested Account Balances of
any Participant accrued as of the date of any such amendment or restatement (as
if the Participant had incurred a voluntary Separation from Service on such
date). No amendment is needed to revise the list of Participating Employers set
forth on Schedule A attached hereto.



9.3
Termination. The Company, by action taken by its Board of Directors, may
terminate the Program and pay Participants and Beneficiaries their Account
Balances in a single lump sum at any time, to the extent and in accordance with
Treas. Reg. Section 1.409A-3(j)(4)(ix).



9.4
Accounts Taxable Under Code Section 409A. The Program is intended to constitute
a plan of deferred compensation that meets the requirements for deferral of
income taxation under Code Section 409A. The Committee, pursuant to its
authority to interpret the Program, may sever from the Program or any
Compensation Deferral Agreement any provision or exercise of a right that
otherwise would result in a violation of Code Section 409A.



Article X
Informal Funding
10.1
General Assets. Obligations established under the terms of the Program may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article X. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Program, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between the Participating Employers and any Employee,
spouse, or Beneficiary. To the extent that any person acquires a right to
receive payments hereunder, such rights are no greater than the right of an
unsecured general creditor of the Participating Employer.



10.2
Rabbi Trust. A Participating Employer may, in its sole discretion, establish a
grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Program. Payments under the Program may be paid
from the general assets of the Participating Employer or from the assets of any
such rabbi trust. Payment from any such source shall reduce the obligation owed
to the Participant or Beneficiary under the Program.



Article XI
Claims
11.1
Filing a Claim. Any controversy or claim arising out of or relating to the
Program shall be filed in writing with the Committee, which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Claimant. Notice of a claim for payments shall be delivered to
the Committee within ninety (90) days of the latest date upon which the payment
could have been timely made in accordance with the terms of the Program and Code
Section 409A, and if not paid, the Claimant must file a claim under this Article
XI not later than one-hundred and eighty (180) days after such latest date. If
the Claimant fails to file a timely claim, the Claimant forfeits any amounts to
which he or she may have been entitled to receive under the claim.



(a)
In General. Notice of a denial of benefits (other than claims based on
disability) will be provided within ninety (90) days of the Committee’s receipt
of the Claimant’s claim for benefits. If the Committee determines that it needs
additional time to review the claim, the






--------------------------------------------------------------------------------





Committee will provide the Claimant with a notice of the extension before the
end of the initial ninety (90)-day period. The extension will not be more than
ninety (90) days from the end of the initial ninety (90)-day period and the
notice of extension will explain the special circumstances that require the
extension and the date by which the Committee expects to make a decision.


(b)
Disability Benefits. Notice of denial of claims based on disability will be
provided within forty-five (45) days of the Committee’s receipt of the
Claimant’s claim for disability benefits. If the Committee determines that it
needs additional time to review the disability claim, the Committee will provide
the Claimant with a notice of the extension before the end of the initial
forty-five (45)-day period. The first extension period will not be more than
thirty (30) days from the end of the initial forty-five (45)-day period. If the
Committee determines that a decision cannot be made within the first extension
period due to matters beyond the control of the Committee, the time period for
making a determination may be further extended for an additional thirty (30)
days. If such an additional extension is necessary, the Committee shall notify
the Claimant prior to the expiration of the initial thirty (30)-day extension.



Any notice of extension shall indicate the circumstances necessitating the
extension of time, the date by which the Committee expects to furnish a notice
of decision, the specific standards on which such entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim and any
additional information needed to resolve those issues. A Claimant will be
provided a minimum of forty-five (45) days to submit any necessary additional
information to the Committee. In the event that a thirty (30)-day extension is
necessary due to a Claimant’s failure to submit information necessary to decide
a claim, the period for furnishing a notice of decision shall be tolled from the
date on which the notice of the extension is sent to the Claimant until the
earlier of the date the Claimant responds to the request for additional
information or the response deadline.


(a)
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing. Any electronic notification shall
comply with the standards imposed by Department of Labor Regulation 29 CFR
2520.104b-1(c)(1)(i), (iii), and (iv). The notice of denial shall set forth the
specific reasons for denial in plain language. The notice shall: (i) cite the
pertinent provisions of the Program document, and (ii) explain, where
appropriate, how the Claimant can perfect the claim, including a description of
any additional material or information necessary to complete the claim and why
such material or information is necessary. The claim denial also shall include
an explanation of the claims review procedures, the time limits applicable to
such procedures, including the right to appeal the decision, the deadline by
which such appeal must be filed and a statement of the Claimant’s right to bring
a civil action under Section 502(a) of ERISA following an adverse decision on
appeal, and the specific date by which such a civil action must commence under
Section 11.3.



In the case of a complete or partial denial of a disability benefit claim, the
notice shall provide such information and shall be communicated in the manner
required under applicable Department of Labor regulations.


11.2
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with a committee designated to hear such appeals (the “Appeals Committee”). A
Claimant who timely requests a review of the denied claim (or his or her
authorized representative) may review, upon request and free of charge, copies
of all documents, records and other information relevant to the denial and may
submit written comments,






--------------------------------------------------------------------------------





documents, records and other information relating to the claim to the Appeals
Committee. All written comments, documents, records, and other information shall
be considered “relevant” if the information: (i) was relied upon in making the
benefits determination, (ii) was submitted, considered or generated in the
course of making the benefits decision, regardless of whether it was relied upon
to make the decision, or (iii) demonstrates compliance with the Program’s
administrative processes and safeguards established for making benefit
decisions. The review shall take into account all comments, documents, records,
and other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The Appeals Committee may, in its sole discretion and if
it deems appropriate or necessary, decide to hold a hearing with respect to the
claim appeal.


(a)
In General. Appeal of a denied benefits claim (other than a disability benefits
claim) must be filed in writing with the Appeals Committee no later than sixty
(60) days after receipt of the written notification of such claim denial. The
Appeals Committee shall make its decision regarding the merits of the denied
claim within sixty (60) days following receipt of the appeal (or within
one-hundred and twenty (120) days after such receipt, in a case where there are
special circumstances requiring extension of time for reviewing the appealed
claim). If an extension of time for reviewing the appeal is required because of
special circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Appeals Committee expects to render the determination on review. The review
will take into account comments, documents, records and other information
submitted by the Claimant relating to the claim without regard to whether such
information was submitted or considered in the initial benefit determination.



(b)
Disability Benefits. Appeal of a denied disability benefits claim must be filed
in writing with the Appeals Committee no later than one-hundred and eighty (180)
days after receipt of the written notification of such claim denial. The review
shall be conducted in accordance with applicable Department of Labor
regulations.

(c)



(d)
The Appeals Committee shall make its decision regarding the merits of the denied
claim within forty-five (45) days following receipt of the appeal (or within
ninety (90) days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). If
an extension of time for reviewing the appeal is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Appeals Committee expects to render the determination on review. Following
its review of any additional information submitted by the Claimant, the Appeals
Committee shall render a decision on its review of the denied claim.



(e)
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing. Any electronic notification
shall comply with the standards imposed by Department of Labor Regulation 29 CFR
2520.104b-1(c)(1)(i), (iii), and (iv). Such notice shall set forth the reasons
for denial in plain language.



The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Program provisions on
which the denial is based, (iii) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above)





--------------------------------------------------------------------------------





to the Claimant’s claim, and (iv) a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA, following an adverse decision on review
and the specific date by which such a civil action must commence under Section
11.3.


For the denial of a disability benefit, the notice will also include such
additional information and be communicated in the manner required under
applicable Department of Labor regulations.


11.3
Legal Action. A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Program unless
and until the Claimant has followed the claims procedures under the Program and
has exhausted his or administrative remedies under Sections 11.1 and 11.2. No
such legal action may be brought more than twelve (12) months following the
notice of denial of benefits under Section 11.2, or if no appeal is filed by the
applicable appeals deadline, twelve (12) months following the appeals deadline.



If a Claimant prevails in a legal proceeding brought under the Program to
enforce the rights of such Claimant or any other similarly situated Participant
or Beneficiary, in whole or in part, the Participating Employer shall reimburse
such Claimant for all legal costs, expenses, attorneys’ fees and such other
liabilities incurred as a result of such proceedings.


11.4
Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.



11.5    Arbitration.


(a)
If any claim or controversy between a Participating Employer and a Claimant is
not resolved through the claims procedure set forth in Article XI, such claim
shall be settled exclusively by arbitration in Southfield, Michigan, before one
(1) arbitrator of exemplary qualifications and stature, who shall be selected
jointly by an individual to be designated by the Participating Employer and an
individual to be selected by the Claimant, or if such individuals cannot agree
on the selection of the arbitrator, who shall be selected pursuant to the
procedures of the American Arbitration Association, and such arbitration shall
be conducted in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association then in effect.



(b)
The Participating Employer and the Claimant agree to use their best efforts to
cause (i) the two (2) individuals set forth in the preceding Section 11.5(a),
or, if applicable, the American Arbitration Association, to appoint the
arbitrator within thirty (30) days of the date that the Participating Employer
or the Claimant notifies the other party that a dispute or controversy exists
that necessitates the appointment of an arbitrator, and (ii) any arbitration
hearing to be held within thirty (30) days of the date of selection of the
arbitrator, and, as a condition to his or her selection, such arbitrator must
consent to be available for a hearing, at such time.



(c)
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The arbitrator shall have no authority to add to or to modify this
Program, shall apply all applicable law, and shall have no lesser and no greater
remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation.






--------------------------------------------------------------------------------







(d)
The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.



(e)
This arbitration provision of the Program shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Program.



(f)
The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claim(s) of a
single Claimant.



(g)
In no event shall a demand for arbitration be made after the date when the
applicable statute of limitations would bar the institution of a legal or
equitable proceeding based on such claim, dispute or other matter in question.



Article XII
General Provisions
12.1
Assignment. No interest of any Participant, spouse or Beneficiary under this
Program and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported assignment shall be null, void and of no effect,
nor shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).



The Company may assign any or all of its liabilities under this Program in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.


12.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Program that are not
expressly granted in this Program. Participation in this Program does not give
any person any right to be retained in the service of the Participating
Employer. The right and power of a Participating Employer to dismiss or
discharge an Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Program.



12.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.



12.4
Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Program shall be delivered in writing, in person, or
through such electronic means as is established by the Committee. Notice shall
be deemed given as of the date of delivery or, if delivery is made by mail, as
of the date shown on the postmark on the receipt for registration or
certification. Written transmission shall be sent by certified mail to:



Lear Corporation
Attn: VP, Global Compensation, Benefits & HRIS





--------------------------------------------------------------------------------





21557 Telegraph Rd.
Southfield, MI 48033


Any notice or filing required or permitted to be given to a Participant under
this Program shall be sufficient if in writing or hand-delivered, or sent by
mail to the last known address of the Participant.


12.5
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Program, the text shall control.



12.6
Invalid or Unenforceable Provisions. If any provision of this Program shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Committee may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.



12.7
Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Program has the duty to keep the Committee
advised of his or her current mailing address. If benefit payments are returned
to the Program or are not presented for payment after a reasonable amount of
time, the Committee shall presume that the payee is missing. The Committee,
after making such efforts as in its discretion it deems reasonable and
appropriate to locate the payee, shall stop payment on any uncashed checks and
may discontinue making future payments until contact with the payee is restored.



12.8
Facility of Payment to a Minor. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution: (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Program from further liability on account
thereof.



12.9
Governing Law. To the extent not preempted by ERISA, the laws of the State of
Michigan shall govern the construction and administration of the Program.



12.10
Compliance with Code Section 409A; No Guarantee. This Program is intended to be
administered in compliance with Code Section 409A and each provision of the
Program shall be interpreted consistent with Code Section 409A. Although
intended to comply with Code Section 409A, this Program shall not constitute a
guarantee to any Participant or Beneficiary that the Program in form or in
operation will result in the deferral of federal or state income tax liabilities
or that the Participant or Beneficiary will not be subject to the additional
taxes imposed under Code Section 409A. To the extent an amount deferred under
this Program is included in the income of a Participant as a result of a failure
to comply with Code Section 409A or change in applicable tax law or regulation,
the Committee may distribute to the Participant in the year of inclusion an
amount equal to the lesser of the amount included in his or her income and the
amount of the Participant’s vested Account Balance. Notwithstanding anything
herein to the contrary, no Participating Employer shall have any legal
obligation to a Participant with respect to a failure to comply with Code
Section 409A or other applicable tax law or regulation.



12.11
Severability. If any provision of the Program is held illegal or invalid for any
reason, the illegality or invalidity will not affect the remaining parts of the
Program, and the Program will be construed and enforced as if the illegal or
invalid provision had not been included.






--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned executed this Program as of the 29th day of
December, 2017, to be effective as of the Effective Date.




Lear Corporation


By: Edward Lowenfeld
Its: VP, Global Compensation, Benefits & HRIS




__/s/ Edward Lowenfeld___________________________________ (Signature)
    


Schedule A


Participating Employers


Lear Corporation









